In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00031-CV
                               __________________

                     IN THE INTEREST OF C.H. AND B.C.

__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 19-05-06925-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      In a parental-rights termination case, the evidence before the trial court

revealed that Mother’s boyfriend, “Terry,” starved Mother’s children—Becky and

Chase—and tied Chase to a bed so that he would stay there all night.1 Chase was

thirteen and Becky was seven years old when the police removed them from their

home. At the conclusion of the suit, the trial court found in the Department’s favor

on its claims seeking to terminate Mother’s rights to Becky and her rights to Chase. 2


      1
        We use pseudonyms to protect the identities of the minors and their right to
privacy. See Tex. R. App. P. 9.8(a), (b).
      2
        Chase’s father is deceased. In Becky’s case, the trial court terminated “the
parent-child relationship, if any exists or could exist, between [her father, T.C.] and
                                            1
      After the trial court signed the judgment, Mother appealed. Raising two issues

for our review, Mother argues the evidence does not support the findings the trial

court relied on to terminate her parental-rights. We conclude her arguments lack

merit, so we will affirm.

                                     Background

      In May 2019, the Department of Family and Protective Services sued Mother

to terminate her rights to her children, Becky and Chase. The parties tried the case

to the bench in a trial that ended in January 2021. The parties called just five

witnesses to testify during the trial. One of the witnesses, an investigator employed

by the Department, testified that in May 2019, the Department learned that police

had taken two children to a local hospital after the police checked on the welfare of

the children while they were home. A detective employed by the Montgomery

County Sheriff’s Office, Daniel Garner, provided most of the testimony relevant to

most of the findings the trial court relied on in terminating Mother’s rights. Garner’s

investigation started at the hospital. He went to the hospital to investigate whether



[Becky].” T.C. did not appeal. While the judgment terminated T.C.’s rights to
Becky, the judgment then recites the trial court also found the “identity and location
[of Becky’s father] are unknown.” Eight months before signing the judgment, the
trial court appointed an attorney to represent the UNKNOWN FATHER. The
judgment the trial court signed also terminated the UNKNOWN FATHER’s rights
to Becky. While the court-appointed attorney who represents the UNKNOWN
FATHER filed a notice of appeal, he then moved to dismiss the appeal. In a separate
order, this Court granted that motion.
                                          2
Mother or Terry should be charged with injuring a child. While there, Detective

Garner interviewed Mother, Becky, and Chase. After the interviews, the detective

obtained a warrant authorizing Terry’s arrest. And he charged Mother based on the

role she played in causing the injuries that required the children to be admitted to the

hospital.

      During Mother’s interview with the detective, she told him she knew Chase

had a bruise on his wrist. In the interview, Mother also said Chase had the bruise

there because Terry “ties [Chase] up at night so that he can’t get up and go to the

bathroom.”3 And Mother told Detective Garner that Terry “had been starving

them[.]”

       Detective Garner testified that during the interview, he asked Mother what she

had done to prevent the abuse. According to the detective, Mother told him that when

she interfered, Terry abused her too. In her interview, Mother also told the detective

that when she tried to get away from Terry, he retaliates by hurting her. That said,

Mother also told the detective that Terry never locked her inside the RV. She

explained that on several occasions, she went shopping while Terry was not with her


      3
        Significant parts of the background described above are from the 113-page
officer’s report Detective Garner filled out during his investigation of the case. The
record shows that during the trial, the Department and Mother’s attorney agreed to
allow the trial court to admit most parts of the report without objection. In the
opinion, we have deferred to the trial court’s right as the factfinder in the trial to rely
on the parts of the detective’s report that the parties agreed to admit without
objection in the trial.
                                          3
in local stores. Mother testified that she and Terry had been living together for about

two years before police removed the children from the RV. According to Mother,

Terry did not allow her to send the children to school, he had instructed her not to

speak with other members of her family, and during their relationship, he had choked

her several times. The detective’s report reflects that when police went to the RV,

they found Becky and Chase wearing diapers. Mother told the detective that Terry

made the children wear diapers.

      After he completed Mother’s interview, Detective Garner photographed the

children in one of the rooms at the hospital. The trial court admitted the photos

without objection during the trial. According to Detective Garner, the children were

“very skinny” when he saw them. The photographs are consistent with the opinion

the detective expressed that both children are malnourished.

      During the investigation, Detective Garner also spoke to the doctor

responsible who examined Becky and Chase the night the doctor admitted the

children to the hospital. Detective Garner’s report shows the doctor told him Chase

was suffering from prolonged malnutrition and failure to thrive. The doctor found a

stage one decubitus ulcer on Chase’s buttocks, and an abrasion on Chase’s wrist.

The doctor advised the detective that Becky was suffering from poor dental hygiene.

According to the detective’s report, the doctor also said Becky had a low weight,

given her age, which the doctor said was concerning for whether Becky was being

                                          4
properly nourished. The doctor also told Detective Garner (according to the report)

that Becky had a speech delay.

      After finishing the investigation, the detective obtained a warrant authorizing

Terry’s arrest. At trial, Detective Garner testified he charged Mother with injury to

a child by omission.4 The detective testified he charged Mother with injuring Becky

and Chase after learning in Mother’s interview that she “had several opportunities

to get those kids help.” The exhibits in evidence include a final judgment filed in

Montgomery County in Mother’s criminal case, which resulted in her conviction by

a district court of injuring a child for an injury that occurred in May 2019. 5 The

judgment in the criminal case shows Mother pleaded guilty to an indictment

charging her with injuring a child by omission. The judgment shows the trial court

sentenced Mother to prison based on the conviction for forty years.

      The evidence in the trial of the Department’s claims shows that Becky and

Chase were hospitalized for about a week in May 2019 before they were discharged

from the hospital.6 While Mother testified in the trial, the attorneys representing the

parties did not ask her very many questions. At trial, Mother defended her failure to



      4
          The record does not show whether the State ever indicted Terry based on the
conduct the detective described in the trial.
        5
          The Department never offered the indictment into evidence during the trial,
so it is not in the record before us in Mother’s appeal.
        6
          The Department never introduced the children’s medical records from their
hospitalization into evidence during the trial.
                                           5
protect her children from Terry by claiming she too was a victim of Terry’s abuse.

Yet when Mother testified, she agreed she is in no position to take care of her

children since she is in prison. None of the witnesses, including Mother, addressed

when Mother expected that she might get out of prison on parole.

      Only two other witnesses testified in the trial that we have not yet mentioned:

the caseworker employed by the Department and the CASA the trial court appointed

for the children. Both witnesses, together with the Department’s investigator,

testified they thought it was in Becky’s and Chase’s best interest for the court to

terminate Mother’s parental rights. The caseworker explained that by terminating

Mother’s rights, Becky and Chase would be freed for adoption.

      The caseworker also described the Department’s plans for Becky and for

Chase. According to the caseworker, Becky’s foster family wants to adopt her.

According to the caseworker, Becky is currently doing well in her placement. As to

Chase, the caseworker said the Department has not yet identified a foster family that

is interested in adopting him. Even though the Department had not yet identified a

family interested in Chase, the caseworker testified that terminating Mother’s rights

to him would serve his interests because terminating Mother’s rights would free

Chase for adoption when the Department finds a family who wants him.

      In the end, the trial court found that terminating Mother’s parental rights to

her children, Becky and Chase was appropriate based upon the requirements of

                                         6
subsections D, E, and Q of the Family Code.7 And the trial court found that

terminating Mother’s parental rights “to the children the subject of this suit is in the

children’s best interest.”8

                                         Issues

      In issue one, Mother argues the evidence doesn’t support the trial court’s

findings under subsections D, E, and Q.9 In issue two, Mother argues the evidence

doesn’t support the trial court’s best-interest finding.10

                                  Standard of Review

      In a case terminating the relationship between a parent and a child, the

Department must prove that at least one of the statutory grounds for terminating the

relationship exists and prove that terminating the relationship is in the child’s best

interest. Both the evidence presented to establish the grounds for termination and the

best-interest findings must be proven by clear and convincing evidence. Clear and

convincing evidence is “the measure or degree of proof that will produce in the mind

of the trier of fact a firm belief or conviction as to the truth of the allegations sought

to be established.”11




      7
        See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (Q) (Supp).
      8
        Id. § 161.001(b)(2) (Supp).
      9
        See id. § 161.001(b)(1)(D), (E), (Q).
      10
         See id. § 161.001(b)(2).
      11
         Id. § 101.007; In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).
                                           7
      Mother challenges the legal and factual sufficiency of the evidence supporting

all the grounds on which the trial court based its verdict. In a legal sufficiency

review, we review “the evidence in the light most favorable to the finding to

determine whether a reasonable trier of fact could have formed a firm belief or

conviction that its finding was true.”12 In our review, we assume the factfinder

resolved the disputed facts in a manner that favors its findings if a reasonable

factfinder could have resolved them that way, but we disregard any evidence that a

reasonable factfinder could have disbelieved or found incredible.13 If no reasonable

factfinder could have formed a firm belief or conviction that the facts the Department

needed to prove were true, we will find the evidence legally insufficient.14

      Mother also challenges the factual sufficiency of the evidence supporting the

trial court’s judgment. Under factual sufficiency review, we determine whether the

evidence admitted during the trial would allow a reasonable factfinder to form a firm

belief or conviction that the facts the Department needed to prove to prevail on its

claims in the trial are true. 15 In our review, we credit all evidence favoring the

Department when it prevailed in the trial if the evidence supporting its claim is clear

and convincing.16 But we also consider any evidence admitted during the trial that


      12
         In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
      13
         Id.
      14
         Id.
      15
         Id.
      16
         Id.
                                         8
is contrary to the factfinder’s verdict in deciding whether the factfinder, in face of

the conflicting evidence, could have resolved the dispute in the Department’s

favor. 17 If the factfinder could not have formed a firm belief or conviction that the

Department’s claims were true in light of all the evidence admitted in the trial, we

will find the evidence insufficient to support the verdict, declare the verdict

unsupported by clear and convincing evidence, and order a new trial.18

      The Department secured several findings of fact tied to the statutory grounds

the Department relied on in the trial to prove it claims seeking to terminate Mother’s

parental rights.19 When reviewing a best-interest finding, we measure the evidence

before the trial court considered when it resolved the disputed issue against the

various factors in the Family Code and those that were discussed in Holley. 20 If there


      17
          Id.
      18
          Id.
       19
          See Tex. Fam. Code Ann. § 161.001 (Supp.), § 161.001(b)(2); see also In re
J.L., 163 S.W.3d at 84.
       20
          Tex. Fam. Code Ann. § 263.307(b); Holley v. Adams, 544 S.W.2d 367, 371-
72 (Tex. 1976). Under section 263.307, the Legislature suggest courts consider the
following thirteen factors in deciding whether a parent is willing and able to provide
the child a safe environment:
       1. the child’s physical and mental vulnerabilities;
       2. the frequency and nature of out-of-home placements;
       the magnitude, frequency, and circumstances of the harm to the child;
       3. whether the child has been the victim of repeated harm after the initial
report and intervention by the department;
       4. whether the child is fearful of living in or returning to the child’s home;
       5. the results of psychiatric, psychological, or developmental evaluations of
the child, the child’s parents, other family members, or others who have access to
the child’s home;
                                            9
is conflicting evidence about whether terminating the relationship is in the child’s

best interest, the factfinder may make a reasonable choice between the alternatives

and may do so by weighing some of evidence more heavily than it weighs whatever

other evidence there is that is contrary to the finding that the decision being made

serves the child’s best interest.21 Still, evidence that is relevant to the grounds the

factfinder relied on when it decided to terminate a parent’s relationship with her




      6. whether there is a history of abusive or assaultive conduct by the child’s
family or others who have access to the child’s home;
      7. whether there is a history of substance abuse by the child’s family or others
who have access to the child’s home;
      8. whether the perpetrator of the harm to the child is identified;
      9. the willingness and ability of the child’s family to seek out, accept, and
complete counseling services and to cooperate with and facilitate an appropriate
agency’s close supervision;
      11. the willingness and ability of the child’s family to effect positive
environmental and personal changes within a reasonable period of time;
      12. whether the child’s family demonstrates adequate parenting skills,
including providing the child and other children under the family’s care with:
      (A) minimally adequate health and nutritional care;
      (B) care, nurturance, and appropriate discipline consistent with the child’s
physical and psychological development;
      (C) guidance and supervision consistent with the child’s safety;
      (D) a safe physical home environment;
      (E) protection from repeated exposure to violence even though the violence
may not be directed at the child; and
      (F) an understanding of the child’s needs and capabilities; and
      13. whether an adequate social support system consisting of an extended
family and friends is available to the child.
      21
         See In re A.P., 184 S.W.3d 410, 414 (Tex. App.—Dallas 2006, no pet.).
                                          10
child may also be used by the factfinder in making a decision about what would be

in the child’s best interest if the evidence is clear and convincing. 22

                                       Analysis

                                    Endangerment

      We begin with Mother’s arguments challenging the trial court’s endangerment

findings, its subsection D and E findings. Under subsection D, the Department

needed to prove that Mother knowingly placed or allowed the children to remain in

conditions or surroundings that endangered their physical or emotional well-being.23

While similar, subsections D and E are not identical. To prove Mother violated

subsection D, the Department needed to prove Mother engaged in the conduct it

claimed endangered the children knowingly. 24 To do that, subsection D required the

Department to prove Mother was aware of the wrongdoing. But the Department was

not required to prove Mother knew about the conduct to support a finding to

terminate her parent-child relationships with her children under subsection E.25

      Despite that difference, the Department, under either subsection D or E, did

not have to prove Mother caused an actual physical injury to the children to show

that Mother engaged in conduct endangering their physical or emotional well-being.



      22
         Tex. Fam. Code Ann. § 161.001(b)(1), (2).
      23
         Id. § 161.001(b)(1)(D).
      24
         Id.
      25
         Id. § 161.001(b)(1)(E).
                                      11
That’s because the term endangerment means the parent exposed the child to a loss

or injury sufficient to jeopardize the child’s physical or emotional well-being. 26 So

testimony showing a parent exposed a child to a loss or injury is evidence a factfinder

may choose to rely upon to decide if the parent endangered the child.27 It follows

that when the evidence shows parents engaged in conduct sufficient to create a life

of uncertainty and instability for their child, the evidence allows reasonable

factfinders to conclude the parents engaged in conduct endangering a child. 28

                               The Statutory Findings

      In her brief, Mother argues the evidence shows Terry alone is responsible for

endangering Becky and Chase. According to Mother, the evidence shows she had

no control over what he did to them because she was afraid he would retaliate against

her and hurt her if she had attempted to intervene. Pointing to her interview with the

detective, Mother notes she told him during the interview that she didn’t know that

Terry was tying Chase to his bed at night. Mother relies on this evidence to argue

the evidence fails to clearly show she knew Terry was tying Chase to his bed.

      But in her arguments, Mother fails to recognize the trial court’s role as the

factfinder in the trial. As the factfinder, the trial court could have rejected Mother’s

claim she was scared of what Terry would do to her and her evidence claiming she


      26
         See Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987).
      27
         See In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009).
      28
         In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).
                                         12
did not know that Terry engaged in the various acts of abuse the Department proved

when it presented its evidence in the trial. For example, the record contains clear and

convincing evidence from which the trial court could reasonably conclude Mother

was lying when she denied she knew Chase was being tied to his bed. The evidence

the trial court could have reasonably relied on and the inferences it drew that are

reasonable from the evidence include the following:

          • When removed from the RV, the doctor found both children weighed
            much less than normal for their ages. The doctor diagnosed Chase with
            malnutrition. The doctor diagnosed Chase with an infection on his
            wrist. The doctor attributed the infection to a binding-type wound,
            which the doctor told the detective was consistent with being tied up.
            Mother told the detective Terry was starving the children. She gave the
            detective details about how Terry kept the children from eating
            properly, instances from which the trial court could have inferred that
            Mother was aware Terry was starving her kids. Mother also told the
            detective she never contacted anyone on the occasions when she went
            shopping to find someone to help her stop Terry from engaging in the
            abusive conduct directed at the children listed in the detective’s report,
            information admitted without objection in the trial;

          • When Detective Garner interviewed Mother, she told him that Terry
            was starving the children. The photos of the children show children who
            are underweight. As factfinder, the trial court could reasonably infer
            from the photos and the doctor’s testimony that both children, when
            removed from the home, were malnourished;

          • When interviewed by the detective, Mother said Terry “takes [Chase]
            and ties him up[.]” She told the detective said she asked Terry not tie
            Chase up. Mother also explained Terry made Chase wear diapers at
            night to keep him from getting up. Viewing Mother’s statements in the
            light most favorable to the trial court’s verdict, her testimony she did
            not know what Terry was doing to her children is inconsistent with her
            claim she did not know about Terry conduct but instead first learned of
            it the night the police removed the children from the home. The
                                          13
             detective’s report shows the RV the family was living in was small. In
             Mother’s interview with the detective, she described the size of the RV,
             how many bedrooms it had, and she told the detective her children
             shared a room.

          • Mother knew Becky and Chase were not going to school and that they
            had not been going to school for nearly two years. Mother also knew
            the children were not being homeschooled. Mother’s only excuse for
            keeping the children from school was that Terry instructed her to keep
            them out of school; and

          • The pictures of the children show to children who are thinner than what
            would be normally expected for a teenager and a seven-year-old child.
            The testimony and photos of the children allowed the trial court to infer
            that Mother was aware that both children were underweight because
            neither was getting enough food. As the only biological parent who was
            living with the children, the trial court could have inferred that Mother
            consciously disregarded the interests they have in a parent who was
            protecting them from harm, providing for their basic needs, and raising
            them in home safe from those who engaged in conduct that endangered
            them.

      In her brief, Mother is asking that this Court reweigh the evidence and replace

the inferences the trial court drew from the evidence with inferences she would have

liked the trial court to make because they are more favorable to the arguments she

has relied on in her appeal. But the inferences the trial court chose to draw from the

evidence are reasonable given all the evidence that was admitted before the court

during the trial. For instance, as the factfinder the trial court could reasonably reject

Mother’s excuse claiming she was the victim of domestic violence to excuse her

failure to protect her children from her boyfriend who was starving them. Mother

provided the trial court with no objective evidence to prove the conditions the

                                           14
children were suffering resulted from anything except neglect. She provided the trial

court with no police reports or photographs supporting her claim that she ever

reported Terry based on her claim he had abused her in the past. In the end, the

evidence before the trial court allowed it, acting as the factfinder, to conclude Mother

engaged in a course of conduct that shows she knowingly endangered Becky and

Chase. 29

      For these reasons, we reject Mother’s arguments that the trial court’s

subsection D and E findings are supported by insufficient evidence.30 Given that

conclusion, we need not address Mother’s remaining argument challenging the trial

court’s subsection Q finding because resolving Mother’s argument as to that finding

is not necessary to our resolution of her appeal. 31




      29
          See Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); City of Keller v. Wilson,
168 S.W.3d 802, 822 (Tex. 2005).
       30
          Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E); City of Keller, 168 S.W.3d
at 819; In re J.F.C., 96 S.W.3d at 266; In re J.T.G., 121 S.W.3d 117, 125 (Tex.
App.—Fort Worth 2003).
       31
          See Tex. R. App. P. 47.1 (explaining that the court’s opinion must address
those issues necessary to the court’s final disposition of the appeal); Tex. Fam. Code
Ann. § 161.001(b)(1)(Q) (inability to care for child due to knowingly engaging in
criminal conduct); In re S.M.R., 434 S.W.3d 576, 580 (Tex. 2014) (“proof of any
one ground will support a judgment terminating parental rights” when the evidence
also shows that terminating the parent-child relationship is in the child’s best
interest).
                                           15
                               The Best-Interest Finding

       In issue two, Mother contends the evidence is legally and factually insufficient

to support the trial court’s best-interest finding. To prove what outcome is in a child’s

best interest, the Department need not produce evidence in the trial on each of the

factors used to decide whether terminating the parent-child relationship is in the

child’s best interest. 32

       Here, the record contains clear and convincing evidence that shows Mother

engaged in a course of conduct that endangered the children. That evidence includes

a judgment proving Mother was convicted by a court of endangering at least one of

her children, by omission. The judgment from Mother’s criminal case together with

the other evidence in the trial shows Mother left Becky and Chase in a home where

they were being starved. By failing to protect Chase from Terry, Mother allowed

Terry to tie chase up and to require her children, a teenager and a seven-year-old

child, to wear diapers. That evidence together with Mother’s conviction for

endangering a child is evidence that defeats her arguments claiming the evidence is

insufficient to support the trial court’s best-interest finding. 33




       32
          See In the Interest of C.H., 89 S.W.3d 17, 27 (Tex. 2002) (“But we have
never held that these considerations are exhaustive, or that all such considerations
must be proved as a condition precent to parental termination.”).
       33
          See In re A.M., 495 S.W.3d 573, 581 (Tex. App.—Houston [1st Dist.] 2016,
pet. denied).
                                          16
       Generally, the outcome that is in a child’s best interest can be proven by either

direct or circumstantial evidence. And in deciding what is in a child’s best interest,

the factfinder may make subjective evaluations on the question by observing the

parent when the parent is in court. 34 What serves the child’s best interest is examined

from the standpoint of the child, not that of the parent. 35 For that reason, evidence

that a parent harmed or abused a child may be particularly relevant in supporting a

trial court’s best-interest finding.36

       At trial, Mother offered but one excuse for the abuse the children endured in

the home—she claimed she was also a victim of Terry’s abuse. But in its role as the

factfinder, however, the trial court could have chosen to find Mother knew what

Terry was doing to her children and what she needed to do to protect them from him.

The evidence before us also reveals Mother has relatives who live in Texas. That

said, the evidence also shows she never asked them for help. Mother also indicated

she had money she could have used to help protect the children from Terry by

leaving him. Instead, Mother gave the money she was getting from the government




       34
          In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet.
denied).
       35
          See In re D.S., 333 S.W.3d 379, 384 (Tex. App.—Amarillo 2011, no pet.)
(citing In re S.A.P., 169 S.W.3d 685, 707 (Tex. App.—Waco 2005, no pet.)).
       36
          See Tex. Fam. Code Ann. § 263.307(b) (history of harm or abuse to a child
is a factor in determining best interest); Holley, 544 S.W.2d at 371-72 (current and
future danger to the children is a factor in determining best interest).
                                           17
to Terry. We conclude the trial court’s decision to reject Mother’s excuse for her

conduct is reasonable based on the evidence in the record.37

      Three witnesses, the Department’s caseworker, the Department’s investigator,

and the CASA, testified they thought it would serve the children’s best interest for

the court to terminate Mother’s rights. At trial, Mother offered no plans for the

children. She also did not explain what her plans for them were when she was

interviewed by the detective. At trial, Mother testified she could not take care of the

children because she is in prison.

      Unlike Mother, the Department presented a plan that shows that currently,

both children have improved while in foster care. The Department’s evidence

established that it was planning to put the children up for adoption, Becky by her

current foster family and Chase by a family not yet identified. On this record, we

conclude the trial court could have reasonably inferred the Department’s plan was

superior to the plan (or lack thereof) offered by Mother.

      Having carefully reviewed the evidence, we conclude the trial court’s best-

interest finding is supported by clear and convincing evidence. 38 For that reason,

issue two is overruled.


      37
          See In re J.O.A., 283 S.W.3d at 346 (recognizing “the factfinder, not the
appellate court, is the sole arbiter” on matters of the credibility of the witnesses and
their demeanor).
       38
          See Tex. Fam. Code Ann. §§ 161.001(b)(2), 263.307(a); see also In re
J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72.
                                          18
                                  Conclusion

      Since we have concluded Mother’s arguments lack merit, the trial court’s

judgment is

      AFFIRMED.



                                                _________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on May 11, 2021
Opinion Delivered July 15, 2021

Before Golemon, C.J., Kreger and Horton, JJ.




                                      19